Citation Nr: 0926484	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension (SMP) on account of 
the need for regular aid and attendance (A&A) or on account 
of being housebound.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the benefit sought on 
appeal.  The Veteran, who had active service from November 
1965 to November 1967, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
September 2008, the Board returned the claim for further 
development.



FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability 
pension, but no single disability is evaluated as 100 percent 
disabling.

2.  The Veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.  

3.  The Veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.  



CONCLUSIONS OF LAW

1.  The requirements for a grant of special monthly pension 
at the housebound rate have been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2008). 

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  While the Veteran was provided the 
requisite notice in connection with his claim for nonservice 
connected pension benefits, the record does not reflect that 
the Veteran was provide notice in connection with his claim 
for special monthly pension benefits.  However, the Board 
finds that the Veteran is not prejudiced by the failure to 
provide him that notice because a reasonable person would 
have understood the evidence needed to substantiate his 
claim.  

In this regard, the Veteran was provided copies of the rating 
decision on appeal, the Statement of the Case and a 
Supplemental Statement of the Case all of which combined to 
inform the Veteran of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for entitlement to special monthly 
pension on account of the need for regular aid and attendance 
or on account of being housebound, and an explanation for the 
decision reached.  Lastly, the Veteran provided written 
argument in his Notice of Disagreement and Substantive Appeal 
as to why he should be granted entitlement to special monthly 
pension.  In the Board's opinion all of the above 
demonstrates that a reasonable person would be put on notice 
of the information contained in the notice that should have 
been provided to the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  As 
such, the Board finds that the Veteran is not prejudiced by 
the failure to provide him specific notice.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

With regard to the pending claim, the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, but there is no requirement that every item of 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  All the evidence of record has been 
reviewed, and pertinent evidence will be delineated herein.  
However, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Factual Background

In this case, the Veteran essentially contends that he is 
entitled to special monthly pension based on his need for aid 
and attendance and/or housebound status, due to the impact of 
his various non-service-connected disabilities.  

In March 2005 and 2006 statements as well as in his March 
2006 Notice of Disagreement, the Veteran stated that he was 
morbidly obese at 400 pounds, he had diabetes, arthritis and 
other assorted problems that limited his daily activity and 
he could not perform minor repairs around his home.  He 
rarely went outside except for doctors' appointments or 
hospitalization.  He reported that he needed an aid to help 
with personal hygiene issues and to work on his home.  He 
indicated that he was essentially housebound.  

In July 2005, the RO granted the Veteran's claim of 
entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits effective from March 
11, 2005.  Service connection is not in effect for any 
disability.

The most recent rating decision of record, July 2005, 
reflects the following disabilities for pension purposes 
only: coronary artery disease (30 percent), type II diabetes 
mellitus (20 percent), left knee gout (10 percent), 
hypertension (10 percent), and diverticulosis (10 percent).  
The combined schedular evaluation was 60 percent.

In March 2005 correspondence from Dr. S. B., she noted that 
the Veteran had continued pain in his knee with swelling at 
times and a history of gout.  November 2004 x-rays were 
normal, but he had difficulty ambulating due to the left 
knee.  In January 2005, he was hospitalized due to high blood 
sugar readings (over 700).  Previously, his diabetes was 
under control with diet and exercise.  While in the hospital, 
he was treated with insulin.  The admitting history and 
physical revealed a prior history of hypertension with left 
ventricular hypertrophy on echocardiogram and an ejection 
fraction of 55%.  A March 2005 colonoscopy revealed 
diverticulosis.  He was morbidly obese and had been referred 
to the bariatric surgery program.  

SSA records showed that the Veteran was awarded disability 
benefits in 1993 based on obesity and degenerative arthritis.  
A February 1993 examination found that the Veteran was 
morbidly obese.  Pulmonary function testing revealed a mild 
abnormality.  He apparently had a marked degree of injury to 
his left ankle with some residual abnormalities noted on x-
ray evaluation.  He was impaired in ambulating at the time of 
examination, with evidence of persistent swelling, limitation 
of motion, and tenderness.  He had normal strength in all 
extremities.  Treatment records showed treatment for 
complaints of low back and left heel pain.  October 1991 and 
December 1991 x-rays showed that there was satisfactory 
progress of a left heel fracture.  There were also 
osteoarthritic changes of the lumbar and lower thoracic 
vertebrae with some narrowing if the intervertebral disc 
spaces between T11, T12, and L1.  Muscle spasms were also 
indicated.  

On November 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that the Veteran 
reported that he would lie down for 3/4 of the day due to 
joint pain.  He reported that he was unable to maintain his 
home inside or outside for the past two years due to his 
weight and pain.  He wanted help to clean his house and for 
upkeep/maintenance of his home.  He was able to drive when he 
was not on pain medication.  He lived alone in a mobile home.  
He was not permanently bedridden.  He did not wear corrective 
lenses to drive, but wore reading glasses.  He was a diabetic 
with periods of dizziness.  His poor balance on occasion was 
related to joint problems.  He stated that this did not 
affect self-care or travel beyond his home.  He was able to 
go to the market or to doctors' appointments, but it took him 
hours to get ready due to obesity, dyspnea, and joint pain.  
He reported that he usually watched television and went to 
bed around 10 pm.  He napped frequently during the day for a 
couple of hours.  He was able to feed, bathe, shave, toilet, 
and dress himself.  

Physical examination revealed dyspnea on mild exertion as a 
result of obesity.  He had a slow, lumbering gait with the 
aid of a cane.  An examination of his lower extremities 
revealed a brown discoloration of venous insufficiency.  The 
pulses were palpable at 2+.  He was able to fully extend each 
lower extremity.  There was no evidence of ankylosis of the 
joints of the lower extremities.  There was no deformity of 
the lumbar, thoracic, or cervical spine.  His range of motion 
was limited in his neck and spine area.  He was able to walk 
alone, slowly approximately 100 feet before pain and dyspnea 
forced him to stop and rest.  He did not need assistance with 
ambulation.  His gait was slow and steady with the use of a 
cane.  The examiner noted that there was pain and difficulty 
with ambulation due to osteoarthritis, however, most of the 
dyspnea and some of the pain might be relieved with a 
dramatic reduction in weight.  Examination of the upper 
extremities was unremarkable except for pain and some 
limitation of motion of the right shoulder.  

A chest x-ray revealed mild pulmonary congestion without 
effusion or infiltrate.  There was an old fracture of the 
right sixth rib.  An echocardiogram revealed sinus 
bradycardia.  He was diagnosed with osteoarthritis, morbid 
obesity, sleep apnea, dyspnea on exertion (probably related 
to obesity), type II diabetes, hypertension, gout, 
hyperplasia of the prostate, hypercholesterolemia, and 
chronic pain.  


Legal Criteria

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A Veteran receiving nonservice-connected pension, as the 
Veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d).  A person is 
considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound-rate SMP is warranted if the Veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when the Veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).


Analysis

The evidence of record, to include the Veteran's statements, 
May 2005 correspondence from Dr. S. B., SSA records, and 
November 2008 VA examination report, does not establish that 
the Veteran is in need of regular aid or attendance.

The evidence shows that the Veteran is not confined to a 
nursing facility and there is no evidence to suggest that he 
was advised to stay at such a facility.  Rather, he lives 
alone in a mobile home.

On November 2008 VA examination, the VA examiner noted that 
the Veteran was able to feed, bathe, shave, toilet, and dress 
himself.  He was able to walk alone, slowly approximately 100 
feet before pain and dyspnea forced him to stop and rest.  He 
did not need assistance with ambulation.  His gait was slow 
and steady with the use of a cane.  

In addition, although the evidence showed that the Veteran 
wore glasses, he only wore reading glasses; there was no 
evidence to suggest that the Veteran was blind or so nearly 
blind that he required the assistance of another person.  

Further, the evidence did not establish a factual need of aid 
and attendance under the criteria found at 38 C.F.R. § 
3.352(a).  The Veteran was not bedridden and on November 2008 
VA examination report, it was specifically noted that the 
Veteran was not permanently bedridden.  Furthermore, there 
was no medical evidence to show a significant physical or 
mental impairment that interfered with the Veteran's ability 
to feed himself, care for the needs of nature, or to keep 
himself ordinarily clean and presentable.  Overall, although 
the Veteran indicated that he would like to have an aid help 
him with his activities of daily living as well as 
maintenance around the house, there is no evidence that he 
required the aid and attendance of another person in ordinary 
activities of daily living.

There is also no evidence of record to establish that the 
Veteran is entitled to housebound benefits.  First, no 
nonservice-connected disability is rated as totally 
disabling.  Secondly, there is no indication that the Veteran 
is permanently housebound as the evidence indicates that he 
is able to leave home.  Moreover, on November 2008 VA 
examination, the Veteran himself reports that he goes outside 
at least once a day to go to the store, doctors' 
appointments, etc.  

Based on this record the Board finds that the preponderance 
of the evidence is against the claim.  Accordingly, the 
requirements for special monthly pension on account of the 
need for regular aid and attendance or on account of being 
housebound is not established




ORDER

Special monthly pension on account of the need for regular 
aid and attendance or on account of being housebound is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


